DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-20 have been examined. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 09/08/2021, have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 2-7, 9-14 and 16-20 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Yoon teaches: When a client sends an HTTP or FTP request to a target internet server, the server determines that the request includes a temporary ID and password. The server, in response to the request, compares the temporary ID and password with those from the authentication server. If the temporary ID and password are authentic, the target internet server transmits a connection signal to the client and waits for an acknowledgement signal from the client. If the target internet server does not receive an acknowledgement signal with a certain time period, it invalidates the temporary ID and password and terminates the connection procedure. Also, the target internet server disables the temporary ID and password after a certain time period and/or after the completion of a session between the client and the target internet server. 
However, Yoon fails to teach: “in response to determining that the authentication credentials are authentic, denying the request to access the resource of the network, and disabling the authentication credentials”, i.e., Yoon teaches that after determining that credentials received in a request transmitted using an unsecured protocol are authentic, the target internet server invalidates the credentials when a connection acknowledgement signal is not received from the client within a certain time limit or when a session is completed and/or when a time period has passed but fails to teach denying the request to access the resource of the network, and disabling the authentication credentials in response to determining that the authentication credentials are authentic. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20200084216 to North et al: HTTP requests and responses may be transmitted between cloud-based application instances. Each outgoing HTTP request may include authentication credentials and an "X-Snc-Integration-Source" header that identifies the source of the request. A table of approved users may be maintained, including each user's authentication credentials and one or more source instances from which they are expected to generate HTTP requests. When the HTTP request is received, the HTTP request will be parsed to identify the authentication credentials and the source of the request. The table of authorized users is then referenced to determine if the authentication credentials and the source of the request match those of an authorized user. If the authentication credentials and the source of the request match those of an authorized user, access will be granted. If the authentication credentials and the source of the request do not match those of an authorized user, access will be denied.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438